Citation Nr: 0910884	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-35 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right foot 
fungus.  

2.  Entitlement to service connection for an asbestos-related 
disorder.  

3.  Entitlement to service connection for urinary problems. 

4.   Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for a sciatic nerve 
disorder 

6.  Entitlement to service connection for lumbosacral spine 
disorder. 

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

8.  Entitlement to service connection for a heart condition.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for right knee scars.  

11.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
July 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied service connection with 
respect to all eleven issues.    

In a February 2007 document, the Veteran requested a personal 
hearing before a Veterans Law Judge, but in October 2007, he 
withdrew his request for a personal hearing.  

The issues of entitlement to service connection for a heart 
condition, hypertension, right knee scars, and hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran has no current, diagnosed disability of right 
foot fungus.  

2.  The Veteran has no current, diagnosed disability of an 
asbestos-related disease.  

3.  The Veteran incurred gonorrhea during service and with 
treatment, it resolved; no other genitourinary injury or 
disease was incurred during service. 

4.  The Veteran has no current, diagnosed urinary disability.  

5.  The Veteran has been diagnosed with status post green 
light laser PVP, prostatic hyperplasia, but it is not related 
to service.  

6.  The Veteran did not incur any sciatic nerve disorder 
during service nor does he have a current diagnosis of a 
sciatic nerve disorder. 

7.  The Veteran was treated for pain of the dorsal spine at 
T-8 during service; no lumbosacral spine disease or injury 
was incurred during service nor was any lumbosacral spine 
disability manifest within one year following separation from 
service.  

8.  The Veteran has been diagnosed with musculoligamentous 
strain of the lumbosacral spine and slight degenerative 
changes at L5-S1, but it is not related to his service.  

9.  The Veteran has no current, diagnosed carpal tunnel 
syndrome disability nor did he incur any bilateral hand or 
wrist injury or disease during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot 
fungus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   

2.  The criteria for service connection for an asbestos-
related disorder have not been met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

3.   The criteria for service connection for a urinary 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).   

4.  The criteria for service connection for a prostate 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).   

 5.  The criteria for service connection for a sciatic nerve 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).   

6.  The criteria for service connection for a lumbosacral 
spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   

7.  The criteria for service connection for bilateral carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

A.  Right Foot Fungus and Asbestos-Related Disorders 

As noted above, the first requirement for establishing 
service connection is that a current disability exists.  A 
Veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

This record contains no evidence that the Veteran has a 
current disability of a right foot fungus.  Neither VA 
records nor private treatment records reflect any complaints 
of, or treatment for, a right foot fungus.  The only evidence 
of this disability is the fact that the Veteran filed a claim 
for it.  Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  Here, the Veteran has not described any 
symptoms relating to his right foot.  As a result, a current 
disability of the right foot is not established on this 
record.  

Nor does the record show that the Veteran has a current 
asbestos-related disability.  No VA records or private 
treatment records contain any complaints of, or treatment 
for, an asbestos-related disability.  In the October 2007 
substantive appeal, the Veteran admits that he has not been 
diagnosed with an asbestos-related disability, and that every 
time his lungs have been tested, they have been normal.  He 
noted that he has occasional shortness of breath, but the 
medical treatment records always associate his shortness of 
breath with his heart condition.  The Veteran submitted 
various articles indicating that considerable time can elapse 
between the time of asbestos exposure and the diagnosis of a 
disability.  Nevertheless, without a current disability 
related to asbestos, service connection can not be granted.  
Since this record does not contain evidence that the Veteran 
has been diagnosed with a right foot or asbestos-related 
disability, service connection must be denied.  

Nor does the benefit-of-the-doubt doctrine change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But when, as here, there is no evidence 
of a current disability, there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

B.  Urinary and Prostate Disorders 

The Veteran reported to sick bay in November 1960, 
complaining of a urethral discharge.  The examiner diagnosed 
urethritis due to gonorrhea and confirmed gonorrhea with lab 
tests.  The Veteran was given a therapy of penicillin and 
tetracycline.  After nine days, the Veteran experienced no 
more discharge.  In the remaining seven months left in 
service, the Veteran returned to sick bay, but there were no 
more genitourinary complaints or treatment.  At his June 1961 
separation examination, his lab tests showed serology and 
urinalysis were negative.  The examiner found his 
genitourinary system to be normal.  This evidence does not 
establish that any lasting urinary or prostate disease or 
injury was incurred in service.  

The Veteran separated from the Navy in July 1961.  The first 
sign of any urinary problems did not appear for more than 30 
years.  This lack of chronicity or continuity of any 
genitourinary system symptoms provides further evidence that 
the Veteran did not incur any urinary or prostate disease or 
injury during service.  See 38 C.F.R. § 3.303(b) (chronicity 
and continuity of symptoms are evidence of inservice 
incurrence).  

In any event, the post-service evidence of urinary problems 
does not establish any disability apart from the Veteran's 
benign, prostatic hyperplasia.  When the Veteran was 54 years 
of age, his private physician, Dr. Gates, first recorded that 
the Veteran had no urinary problems except diminished stream.  
In July 1996, Dr. Gates recorded that there were no urinary 
problems.  In November 2007, he noted mild urinary symptoms 
of getting up 2 or 3 times at night, but no other symptoms 
during the day.  More than four years later, in April 2002, 
Dr. Gates diagnosed the Veteran with a urinary tract 
infection (UTI), noting that that his cold was probably the 
reciprocating cause of his UTI.  The Veteran was prescribed 
medication.  In the follow-up visits, the Veteran was 
improving, and the July 2002 treatment record shows that the 
Veteran was feeling well and had no urinary symptoms.  In the 
treatment records through June 2003, Dr. Gates made no 
subsequent notes concerning urinary problems.  This evidence 
does not establish any kind of enduring urinary problems that 
would constitute a current disability.  

As for the Veteran's claim for a prostate disability, Dr. 
Schoenberger diagnosed him with symptomatic benign prostatic 
hyperplasia in February 2006, he underwent green light laser 
PVP treatment in March 2006, and at the April 2006 follow-up 
visit for that procedure, the Veteran reported he had an 
excellent urinary stream, good control, and had had a 
tremendous improvement in force and caliber of urination.  He 
had nocturia once or twice nightly and was very satisfied 
with the results of the procedure.  Dr. Schoenberger 
diagnosed him with status post green light laser PVP, benign 
prostatic hyperplasia, so a current diagnosis for a prostate 
condition is established in the record.    

But nothing in the record connects the Veteran's prostatic 
hyperplasia with the only genitourinary system disease-
gonorrhea-he experienced during service.  The Veteran has 
produced no medical evidence that links the two conditions.  
Instead, he suggests in his substantive appeal that because 
he worked with red, leaded paint during service, he developed 
an enlarged prostate.  But, as a lay person, the Veteran is 
not competent to offer a medical opinion as to the etiology 
of his prostate condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  And 
none of the VA or private treatment records indicate any 
connection between his benign prostatic hyperplasia and red, 
leaded paint.  

None of the requirements for service connection have been met 
for any urinary problems and only the first requirement-a 
current disability-has been met for the prostate disorder.  
Nor is there evidence that raises a reasonable doubt with 
respect to either claimed disability.  Thus, service 
connection can not be granted.  

C.  Sciatic Nerve and Lumbosacral Disorders

During service, the Veteran was treated only once for a back 
issue.  In September 1958, he reported that he had back pain, 
but no radicular pain was reported.  The examiner noted the 
pain was at T-8 and diagnosed back strain.  The X-ray that 
was taken was negative.  No radicular pain was recorded.  In 
the remaining 22 months of service, there are no other 
complaints of, or treatment for, a back issue.  On the 
Veteran's June 1961 separation exam, the examiner determined 
that his spine and his neurologic system were normal.  There 
were no notes made as to any recurring back problems or 
sciatic nerve issues.  

Nor does the post-service evidence establish a sciatic nerve 
or lumbosacral spine disease or injury was incurred during 
service.  There is no evidence of continuity of the inservice 
T-8 symptomatology after service.  Special presumption rules 
provide that if arthritis is manifested within on year 
following service, the law will presume the disease was 
incurred during service.  38 C.F.R. §§ 3.307, 3.309.  But the 
record contains no X-rays establishing any degenerative 
changes in the Veteran's spine during the first year after 
separation from service.  Nor is there lay evidence of any 
back or sciatic nerve impairment soon after service.  Thus, 
the record does not establish that any sciatic nerve or 
lumbosacral disease or injury was incurred during service.  

As for the requirements that there be a current disability 
that is related to service, the record is silent as to any 
back issues until more than 35 years after service, and then 
the back issues involve the lower spine rather than the 
dorsal spine.  In June 1997, the Veteran sought treatment 
from Dr. Kelly because he injured his lower back at work 
while moving heavy equipment.  He explained that in the past, 
he occasionally had experienced some mild stiffness and 
soreness that would last for a few hours and subside 
spontaneously.  But after the workplace injury, since the 
pain in the back and right leg had been persistent for almost 
three weeks, the Veteran sought medical treatment for it.  

The X-rays showed some mild degenerative change and slight 
narrowing of the L5-S1 disc space.  Dr. Kelly diagnosed 
musculoligamentous strain with a component of mild right 
sciatica.  Over the next year, the Veteran's back pain did 
not improve, but he no longer had any radicular pain.  In a 
September 1998 visit to Dr. Kelly, the Veteran clarified that 
he had had intermittent discomfort in his back for many years 
prior to the June 1997 injury, but that the symptoms were now 
greatly increased.  

In December 2000, the Veteran returned to Dr. Kelly, asking 
for an evaluation that he had a permanent physical impairment 
of the lower back.  X-rays showed slight narrowing of the L5-
S1 disc space, but were otherwise unremarkable.  Dr. Kelly's 
impression was that the Veteran had suffered a 10 percent 
impairment of his lumbar spine and that 5 percent was related 
to his work injury and 5 percent of the impairment was pre-
existing.  

Dr. Kelly did not attribute the pre-existing back condition 
to the Veteran's naval service.  And no other medical records 
in the claims folder connect the Veteran's inservice T-8 back 
pain to his current L5-S1 musculoligamentous back strain.  In 
his substantive appeal, the Veteran stated that he was 
treated for back pain on the ship during service and also had 
to be treated for back pain related to post-service industry, 
so he suggests that the "blame" for his back problems 
should be shared between the two.  

But in a service connection claim, the record must contain 
evidence that links the current disability to the inservice 
injury or disease.  There is no such evidence here.  Nor is 
there a current diagnosis of sciatica.  And without that 
evidence, there is no reasonable doubt to resolve on this 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As a result, 
service connection for a back condition and for sciatic nerve 
problems cannot be granted.  



D.  Bilateral Carpal Tunnel Syndrome

The Veteran and his wife both stated that the Veteran had 
surgery in 1999 to correct his carpal tunnel syndrome.  
Although the Veteran provided an authorization to get the 
records from the doctor who treated him, none of those 
records were received.  Thus, the record does not establish 
that there is a carpal tunnel syndrome disability. 

The record also does not establish that any neurological 
disease or injury of the hands or wrists was incurred during 
service.  The Veteran was treated for various right hand 
complaints during service.  See December 1958 Service 
Treatment Record (STR) (wart in web between 1st and 2nd 
fingers of the right hand fulgurated); January 1959 STR 
(small laceration of the 2nd finger of the right hand); 
October 1959 STR (traumatic tenosynovitis); December 1959 STR 
(infected 4th finger of the right hand with two follow-up 
visits).  But the Veteran was never treated for any 
neurological disorder of the hands or wrists during service.  
And none of the inservice complaints involved the bilateral 
hands or wrists.  Moreover, at the June 1961 separation 
examination, the Veteran's upper extremities and neurological 
system were found to be normal and the report contains no 
notes about any disabilities of the hands or wrists.  

There also is no evidence connecting the Veteran's claimed 
carpal tunnel syndrome surgery with the various right hand 
complaints during service.  Indeed, the Veteran himself 
pointed out in his October 2007 statement that there was only 
a slight possibility that his naval service had caused his 
bilateral carpal tunnel syndrome, and he suggested that the 
more likelihood in this case is that the condition was due to 
industrial applications.  

With no medical evidence of a diagnosis, no inservice 
neurological disease or injury, and no evidence, lay or 
medical, connecting carpal tunnel syndrome to service, there 
is no reasonable doubt to resolve on this issue.  On this 
record, service connection must be denied.  



II.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's April 2006 describing the evidence needed to support 
the Veteran's claim was timely mailed long before the 
November 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, pointed out what 
evidence might be helpful in establishing his claim, 
requested the Veteran to send in particular documents and 
information, and addressed what evidence was necessary with 
respect to the rating criteria and the effective date of an 
award for service connection.  VA thus satisfied its duty of 
notification.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  With respect to the seven issues decided 
above, VA assisted the Veteran by obtaining his service 
treatment records, his VA treatment records, and the medical 
records of all of the private physicians, clinics, and 
hospitals that he identified.  

The Veteran was not provided with any physical examinations 
with respect to the claimed disabilities for which service 
connection was denied.  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third 
element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, as discussed in section I of the decision, above, there 
was no lay or medical evidence that a current disability or 
persistent symptoms existed for a right foot fungus, 
asbestos-related disorder, or urinary problems.  The only 
evidence of carpal tunnel syndrome was testimony that surgery 
had been performed in 1999, with no supporting documentation, 
and no lay description as to symptoms.  Thus, since the first 
part of the regulation was not satisfied, VA had no duty to 
provide an examination with respect to those four  claims.  

As for the prostate disorder, the record does show that the 
Veteran had benign prostatic hyperplasia for which he 
underwent a green light laser PVP procedure.  But the only 
genitourinary system complaint during service was the 
Veteran's diagnosis of gonorrhea.  There was no evidence 
relating to the third part of the regulation, not even 
evidence that indicates that there may be a nexus between the 
current disability and military service.  Thus, VA had no 
duty to conduct a prostate examination.  

Although for two months after the Veteran's June 1997 injury 
to his low back the Veteran experienced some radicular pain 
in his right leg, Dr. Kelly's November 1997 treatment record 
notes that there is no true radicular component to the 
Veteran's persistent back symptoms and that the Veteran was 
neurologically intact.  Moreover, there is no lay description 
of persistent, recurrent radicular pain. That evidence does 
not establish a current sciatic nerve disorder.  But in any 
event, with respect to the sciatic nerve, there is no 
evidence of sciatic nerve complaints, injury, or disease 
during service.  As a result, VA had no duty to provide an 
examination with respect to a sciatic nerve disorder. 

And as discussed in section I, above, the inservice spine 
treatment was for the dorsal spine (T-8), whereas the current 
problems are with the lumbosacral (L5-S1) spine.  There is no 
evidence of chronicity in service because the Veteran was 
treated only once, despite other visits to sick bay, he did 
not complain of back pain, and the separation examiner 
determined he had a normal spine and made no notes about 
recurring back symptoms.  Indeed, the Veteran does not assert 
that he has had back problems since service.  Instead, he 
merely points out that he lifted heavy things during service.  
But without evidence (lay or medical) of an inservice low 
back problem, the fact that he lifted heavy things during 
service is not sufficient to indicate that his lumbosacral 
spine disorder may be related to service.  

Nor do Dr. Schoenberger's comments about the back symptoms 
that pre-existed the Veteran's June 1997 on-the-job back 
strain injury indicate that there may be a nexus between the 
current disability and naval service.  He recorded the 
Veteran's statement that for "many years" prior to the 
June 1997 injury, the Veteran had had intermittent discomfort 
in his back, described as mild stiffness and soreness that 
would last for a few hours and subside spontaneously.  But 
the Veteran indicated that prior to the 1997 injury, he was 
experiencing the same symptoms as he had afterward, only they 
had increased in intensity.  Since the symptoms he currently 
experiences relate to the lumbosacral spine rather than the 
dorsal spine, that evidence does not suggest a nexus to his 
inservice treatment.  Moreover, although he reported pain for 
"many years," that comment as to duration is not specific 
enough to conclude that the symptoms had been continuous for 
the thirty-six years since his separation from service.  
Since the evidence is not sufficient to indicate that there 
may be a nexus between the current lumbosacral spine 
disability and the dorsal spine treatment in naval service, 
VA had no duty to provide a spine examination.  

The Board notes that the RO failed to take all required steps 
with respect to its duty to assist the Veteran in 
substantiating the carpal tunnel syndrome claim.  When the 
Veteran submitted a VA Form 21-4142 authorizing VA to obtain 
medical treatment records from Dr. Cherry, the RO sent an 
April 2006 request for records to that physician.  When no 
response was received, the RO sent a second request for 
records in July 2006.  VA regulations provide that when 
reasonable efforts to obtain non-Federal records are made but 
VA is unable to obtain them, VA will provide the claimant 
with oral or written notice of that fact.  38 C.F.R. 
§ 3.159(e).  The notice must contain the following 
information:  (i) the identify of the records VA was unable 
to obtain; (ii) an explanation of the efforts VA made to 
obtain the records; (iii) a description of any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain; and (iv) a notice that the claimant is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1)(i) to (iv).  Here, the only notice given to the 
Veteran that the records were not obtained was provided in 
the November 2006 rating decision.  While the RO identified 
the relevant records and the efforts that been undertaken by 
VA to obtain them, the RO neither described what further 
action VA would take or notified the Veteran that he was 
ultimately responsible for providing the evidence.  

But the RO's failure to assist the Veteran completely in this 
matter did not prejudice the Veteran with respect to his 
carpal tunnel syndrome claim.  The service treatment records 
show that there was no inservice incurrence of carpal tunnel 
sydrome or any bilateral condition of the hands or wrists, 
whether or not of a neurological nature.  The Veteran 
provided no lay evidence of any post-service continuity of 
symptomatology of the inservice complaints concerning his 
right hand during service.  Thus, the record establishes that 
no bilateral disorder of the hands was incurred during 
service.  So, even if the Veteran's treatment records from 
more than thirty years after service had established a 
diagnosed disability, the second requirement for service 
connection-that a disease or injury was incurred during 
service-would not have been met and the Veteran could not 
prevail on that claim.  Where the law precludes the benefit 
sought, no benefit would flow to the Veteran by remanding the 
case to cure a harmless error.  Sabonis v. Brown, 6 Vet. App. 
426, 429-430 (1994).  



ORDER

Service connection for a right foot fungus is denied.  

Service connection for an asbestos-related disorder is 
denied.  

Service connection for a urinary disorder is denied.  

Service connection for a prostate disorder is denied.  

Service connection for a sciatic nerve disorder is denied.  

Service connection for a lumbosacral spine disorder is 
denied.  

Service connection for bilateral carpal tunnel syndrome is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In February 2006, the Veteran filed a claim for entitlement 
to service connection for many disabilities, including for a 
heart condition and for hypertension.  Those claims were 
denied in a November 2006 rating decision and notice of that 
decision was mailed to the Veteran in December 2006.  
Although a notice of disagreement was received by VA in 
January 2007, the issues of entitlement to service connection 
for a heart condition and for hypertension were not included 
in that document. 
In October 2007, the RO received a VA Form 9 (Appeal to Board 
of Veterans' Appeals), which perfected the appeal of the 
issues that had been identified in the January 2007 notice of 
disagreement.  But in the attachment to that document, the 
Veteran expressed his disagreement with the November 2006 
rating decision that had denied entitlement to service 
connection for a heart condition and for hypertension and by 
identifying what he thought should be changed, he indicated 
an intent to seek appellate review with respect to those two 
issues.  Since that document was received by VA within one 
year after notice of the November 2006 rating decision had 
been mailed, the Board finds that it constitutes a timely-
filed notice of disagreement with respect to the heart 
condition and hypertension issues.  

Yet, the claims folder does not show that a statement of the 
case (SOC) has been issued with respect to those issues.  
When an appellant files a timely notice of disagreement and 
there is no issuance of an SOC, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.  Manlincon v. West 12 Vet. App. 238 (1999).   
Accordingly, the RO/AMC should issue an SOC with respect to 
the heart condition and hypertension issues.  

With respect to the hearing loss and right knee scar issues, 
examinations are necessary to determine whether the current 
disabilities are related to the Veteran's naval service.  As 
discussed above, a medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  

The record shows that the Veteran has a current hearing loss 
disability.  His lay statements concerning noise exposure are 
consistent with the nature of his naval service.  That 
evidence is sufficient to indicate that the hearing loss may 
be associated with his naval service.  And while the evidence 
of post-service exposure to noise may be relevant in 
determining the relationship between the current hearing loss 
and the Veteran's naval service, an opinion on that issue is 
needed from a medical professional.  Accordingly, the RO/AMC 
should make arrangements for an appropriate examination to 
determine whether the Veteran has a current hearing loss 
disability and if so, its etiology.  

As for the right knee scars, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met because there is evidence of 
inservice sutures on the Veteran's right knee and in his 
October 2007 statement, he pointed out that the scars are 
still visible.  That lay evidence of a visible scar is 
sufficient to indicate that the current scars are related to 
the inservice sutures.  The RO/AMC should make arrangements 
for an appropriate examination to determine whether the 
visible scars on the Veteran's right knee are related to his 
active naval service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of his hearing loss 
condition.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  A complete history of noise 
exposure and symptoms since the Veteran's 
July 1961 separation from service should 
be obtained.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Is it at least as likely as not (that is, 
a probability of 50 percent or greater) 
that the Veteran's current hearing loss 
disability is related to his naval 
service?  

2.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of his right knee 
scars.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Is it at least as likely as not (that is, 
a probability of 50 percent or greater) 
that the Veteran's right knee scars are 
related to his naval service?  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

4.  Issue a statement of the case 
concerning the Veteran's disagreement with 
the denial of his claim for entitlement to 
service connection for a heart condition 
and for hypertension.  He should be 
informed that a timely substantive appeal 
must be filed if he wishes to perfect his 
appeal as to those issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


